Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00342-CV

                     VILLA DIJON CONDOMINIUM ASSOCIATION, INC.
                             and Implicity Management Company,
                                          Appellants

                                                   v.

                                Mary WINTERS and Mila Cheatom,
                                          Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-03926
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: October 5, 2016

DISMISSED

           In an appeal from a default judgment, appellants Villa Dijon Condominium Association,

Inc., and Implicity Management Company asserted the trial court erred in concluding it did not

have plenary jurisdiction to grant their motion for new trial. On September 7, 2016, this court held

the trial court had plenary jurisdiction to rule on the motion for new trial and the trial court’s refusal

to act was remedial. Accordingly, this court abated this appeal and remanded the cause to the trial

court with instructions to enter an order ruling on the motion for new trial.
                                                                                   04-15-00342-CV


       This court has received a supplemental record showing the trial court granted the motion

for new trial. Therefore, the memorandum opinion and judgment issued in this case on September

7, 2016 are withdrawn, and this appeal is reinstated on the docket of the court.

       This appeal is dismissed.

                                                 PER CURIAM




                                                -2-